Citation Nr: 1720910	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  16-28 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to exposure to chemicals such as trichloroethylene (TCE).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel




INTRODUCTION

The Veteran served on active duty from August 1961 to December 1962, from February 1968 to February 1972, from August 1972 to May 1974, and from May 1978 to July 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Janesville, Wisconsin.  Jurisdiction of the Veteran's claims file rests with the RO in Cheyenne, Wyoming.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Review of the Veteran's claims file reflects that additional development is required.  The Veteran contends that his diabetes mellitus, type II, was caused by in-service exposure to chemicals, including TCE.  There are several medical opinions of record addressing whether the Veteran's diabetes is related to TCE; however, there has been minimal development in determining whether the Veteran was exposed to chemicals such as TCE during military service.  

The Veteran alleges that he was exposed to cleaning chemicals, including TCE, during his duties as a duplicating specialist and an aircraft mechanic.  The Veteran's service personnel records have been associated with the claims file, and show that the Veteran served primarily as a duplicating specialist at the Aviano Air Force Base in Italy and the George Air Force Base in California, but that from February 1968 through January 1969, he served as an Apprentice Aircraft Maintenance Specialist at the Kirtland Air Force Base in New Mexico, and from February 1969 through July 1969 he served as an Apprentice Aircraft Maintenance Specialist at the Aviano Air Force Base in Italy.  Further development is needed to determine whether the Veteran was exposed to chemicals during service, including TCE.

Additionally, in a statement received in June 2014, the Veteran reported that he has "had diabetes since 1974."  Under pertinent regulations, certain chronic diseases, including diabetes, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  As noted above, the Veteran's third period of service ended in May 1974, and he had a fourth period of active duty from May 1978 through July 1978.  Therefore, if there is evidence demonstrating that diabetes was diagnosed in 1974, service connection may be warranted on a presumptive basis.  Accordingly, the RO should contact the Veteran and request that he identify any private or VA treatment for diabetes in 1974 or within one year of his service discharge.  Additionally, the RO should obtain all of the Veteran's VA treatment records since his discharge from service and associate them with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact all appropriate service department sources to perform a search to determine whether the Veteran was exposed to any chemicals (including trichloroethylene) while serving with the 40th Consol Aircraft Maintenance Squadron or the 40th Combat Support Squadron at the Aviano Air Force Base in Italy from February 1969 to February 1971; with the 58th Weapons Recon Squadron at Kirtland Air Force Base in New Mexico from February 1968 to January 1969; and with the 35th Combat Support Group at the George Air Force Base in California from August 1972 to September 1973.  All reasonable attempts should be made to obtain such records-any negative reply should be associated with the claims file.  The Veteran must be notified of the attempts made and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Contact the Veteran and request that he identify any private or VA treatment providers who diagnosed or treated him for diabetes in 1974, or within one year of his service discharge.  Obtain all identified VA treatment records and associate them with the claims file.  For any identified private treatment records, obtain all required authorizations and request the identified records.  All actions to obtain these records should be documented in the claims file.  The RO must make two attempts to obtain any identified private treatment records, or make a finding that further requests would be futile.  If no records are obtained, the RO must (1) notify the Veteran of the records that were sought, (2) inform him of the efforts to obtain them, and (3) inform him that the claim will be rated based on the evidence of record but that the claim may be readjudicated if the records are later submitted.

3.  Obtain all VA treatment records and any associated outpatient clinic records.  All attempts to obtain these records should be documented in the claims file.

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




